Case 2:20-cv-10949-LVP-PTM ECF No. 149 filed 08/19/20   PageID.3705   Page 1 of 28




                            UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF MICHIGAN
                                 SOUTHERN DIVISION


 JAMAAL CAMERON; RICHARD BRIGGS;
 RAJ LEE; MICHAEL CAMERON; MATTHEW
 SAUNDERS, individually and on behalf of all
 others similarly situated,
                                                 Case 2:20-cv-10949-LVP-MJH
       Plaintiffs,
 v.

 MICHAEL BOUCHARD, in his official capacity
 as Sheriff of Oakland County;
 OAKLAND COUNTY, MICHIGAN,

       Defendants.
 ______________________________________________________________________________

                     DEFENDANTS’ 12(B)(1) MOTION TO DISMISS

       NOW COME Defendants, MICHAEL BOUCHARD and OAKLAND

 COUNTY, by and through their attorneys, POTTER DeAGOSTINO O’DEA &

 CLARK, and pursuant to Fed. R. Civ. P. 12(b)(1), hereby request the Court to

 dismiss Plaintiffs’ Complaint with prejudice.

       In accordance with E.D. Mich LR 7.1, counsel for Defendants contacted

 Plaintiffs’ counsel regarding the nature of the instant motion and legal basis.

 Counsel requested but did not obtain concurrence in the relief sought by the

 motion.
Case 2:20-cv-10949-LVP-PTM ECF No. 149 filed 08/19/20        PageID.3706   Page 2 of 28




       WHEREFORE, Defendants, MICHAEL BOUCHARD and OAKLAND

 COUNTY, respectfully request this Honorable Court to grant its Motion to

 Dismiss and dismiss Plaintiffs’ Complaint with prejudice.

                                POTTER, DeAGOSTINO, O’DEA & CLARK


                                s/ STEVEN M. POTTER (P33344)
                                s/ ROBERT C. CLARK (P76359)
                                s/ TREVOR S. POTTER (P84253)
                                Attorneys for Defendants
                                2701 Cambridge Court, Suite 223
                                Auburn Hills, Michigan 48326
                                (248) 377-1700
 Dated: August 19, 2020         spotter@potterlaw.com
                                rclark@potterlaw.com
                                tpotter@potterlaw.com




                                         2
Case 2:20-cv-10949-LVP-PTM ECF No. 149 filed 08/19/20       PageID.3707   Page 3 of 28




                       BRIEF IN SUPPORT OF MOTION

                              ISSUES PRESENTED

    1. Whether Plaintiffs’ claims are moot and lack standing?

       Defendants Answer:        Yes.
       Plaintiffs Answer:        No.

    2. Whether this Court lacks jurisdiction over Plaintiffs’ claims?

       Defendants Answer:        Yes.
       Plaintiffs Answer:        No.




                                          3
Case 2:20-cv-10949-LVP-PTM ECF No. 149 filed 08/19/20       PageID.3708   Page 4 of 28




                         CONTROLLING AUTHORITY

 Allard v. Weitzman, 991 F.2d 1236, 1240 (6th Cir. 1993)

 Baker v. Carr, 369 U.S. 186, 204 (1962)

 Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 555 (2007)

 Braden v. 30th Judicial Circuit Court of Com. of Ky., 454 F.2d 145, 148 (6th Cir.
 1972)

 Braden v. 30th Judicial Circuit Court of Kentucky, 410 U.S. 484 (1973)

 Cameron v. Bouchard, No. 20-1469, 2020 WL 3867393 (6th Cir. July 9, 2020)

 Campbell-Ewald Co. v. Gomez, 136 S. Ct. 663, 669 (2016)

 Carras v. Williams, 807 F.2d 1286, 1289 (6th Cir. 1986)

 City of Heath, Ohio v. Ashland Oil, Inc., 834 F.Supp. 971, 975 (S.D. Ohio 1993)

 City of Los Angeles v. Lyons, 461 U.S. 95, 109 (1983)

 Coal. for Gov't Procurement v. Fed. Prison Indus., Inc., 365 F.3d 435, 458 (6th
 Cir. 2004)

 Daunt v. Benson, 956 F.3d 396, 421–22 (6th Cir. 2020)

 Dellis v. Corr. Corp. of Am., 257 F.3d 508, 512 (6th Cir. 2001)

 Ford v. Wilder, 469 F.3d 500, 504 (6th Cir. 2006)

 Forsythe v. Ohio, 333 F.2d 678 (6th Cir. 1964)

 Gentek Bldg Prods., Inc. v. Sherwin-Williams Co., 491 F.3d 320, 330 (6th Cir.
 2007)




                                           4
Case 2:20-cv-10949-LVP-PTM ECF No. 149 filed 08/19/20       PageID.3709    Page 5 of 28




 Horn v. Husqvarna Consumer Outdoor Products N.A., Inc., No. 12-CV-567, 2013
 WL 693119 (S.D. Ohio Feb. 26, 2013)

 In re: 2016 Primary Election, 836 F.3d 584, 588 (6th Cir. 2016)

 Kensu v. Haigh, 87 F.3d 172, 175 (6th Cir.1996)

 Maryland Casualty Co. v. Pacific Co., 312 U.S. 270, 273 (1941)

 Monell v. Dep't of Soc. Servs. of City of New York, 436 U.S. 658, 690 (1978)

 Morton v. Avery, 393 F.2d 138 (6th Cir. 1968)

 Ohio Nat'l Life Ins. Co. v. United States, 922 F.2d 320, 325 (6th Cir. 1990)

 O’Shea v. Littleton, 414 U.S. 488, 495–96 (1974)

 Pettrey v. Enter. Title Agency, Inc., 584 F.3d 701, 703 (6th Cir. 2009)

 Powell v. McCormack, 395 U.S. 486, 496 (1969)

 Rogers v. Stratton Indus., 798 F.2d 913, 915 (6th Cir. 1986)

 Rosen v. Tennessee Com'r of Fin. & Admin., 288 F.3d 918, 928 (6th Cir. 2002)

 Scruggs v. Henderson, 380 F.2d 981 (6th Cir. 1967)

 Summers v. Earth Island Inst., 555 U.S. 488, 493 (2009)

 Sumpter v. Wayne Cty., 868 F.3d 473, 490 (6th Cir. 2017)

 U.S. Parole Comm’n v. Geraghty, 445 U.S. 388, 397 (1980)

 Warth v. Seldin, 422 U.S. 490, 501 (1975)

 Wayside Church v. Van Buren County, 847 F.3d 812, 816–17 (6th Cir. 2017)

 Wilson v. Williams, 961 F.3d 829, 843-45 (6th Cir. 2020)

                                           5
Case 2:20-cv-10949-LVP-PTM ECF No. 149 filed 08/19/20       PageID.3710    Page 6 of 28




    I.      Procedural Background

         On April 17, 2020, Plaintiffs filed a 326-page Complaint asserting claims for

 injunctive and declaratory relief, and a Petition for Habeas Corpus against Oakland

 County Defendants on behalf of inmates housed at the Oakland County Jail

 (“OCJ”). (ECF No. 1). On the same day, this Court entered a Temporary

 Restraining Order (TRO) against Oakland County Defendants. (ECF No. 12). Later

 that day, this Court amended its Order and stated that “the Court is accepting the

 allegations in Plaintiffs’ Complaint and its attachments as true without briefing or

 evidentiary submissions by Defendants.” (ECF No. 21). On May 21, 2020, this

 Court entered a Preliminary Injunction against Defendants containing twenty-two

 directives that served as the framework for a prisoner release directive at the

 Oakland County Jail. (ECF No. 94).

         On June 11, 2020, the Sixth Circuit granted Defendants’ Renewed

 Emergency Motion to Stay the Preliminary Injunction pending resolution of

 Defendants’ appeal. (ECF No. 139). On July 9, 2020, the Sixth Circuit vacated this

 Court’s Preliminary Injunction and TRO and held that “[O]ur conclusion that

 Plaintiffs are unlikely to succeed on the merits challenge is dispositive,

 because [o]ur cases warn that a court must not issue a preliminary injunction

 where the movant presents no likelihood of merits success. Cameron v.

                                           6
Case 2:20-cv-10949-LVP-PTM ECF No. 149 filed 08/19/20         PageID.3711     Page 7 of 28




 Bouchard, No. 20-1469, 2020 WL 3867393, at *8 (6th Cir. July 9, 2020); Wilson v.

 Williams, 961 F.3d 829, 843-45 (6th Cir. 2020) (quoting Daunt v. Benson, 956

 F.3d 396, 421–22 (6th Cir. 2020)).

    II.      Standard of Review

          Before a court may determine whether a plaintiff has failed to state a claim

 upon which relief may be granted, it must first decide whether it has subject matter

 jurisdiction. City of Heath, Ohio v. Ashland Oil, Inc., 834 F.Supp. 971, 975 (S.D.

 Ohio       1993). Rule 12(b)(1)    provides    that    the    defendant     may     file

 a motion to dismiss based on a “lack of jurisdiction over the subject matter.” Fed.

 R. Civ. P. 12(b)(1).

          The standard of review of a 12(b)(1) motion to dismiss for lack of subject

 matter jurisdiction depends on whether the defendant makes a facial or factual

 challenge to subject matter jurisdiction. Wayside Church v. Van Buren County, 847

 F.3d 812, 816–17 (6th Cir. 2017). A facial attack “questions merely the sufficiency

 of the pleading.” Gentek Bldg Prods., Inc. v. Sherwin-Williams Co., 491 F.3d 320,

 330 (6th Cir. 2007) (citing Ohio Nat'l Life Ins. Co. v. United States, 922 F.2d 320,

 325 (6th Cir. 1990)), and requires the district court to “take[ ] the allegations in the

 complaint as true,” id. But a factual attack “raises a factual controversy requiring

 the district court to weigh the conflicting evidence to arrive at the factual predicate

                                            7
Case 2:20-cv-10949-LVP-PTM ECF No. 149 filed 08/19/20        PageID.3712    Page 8 of 28




 that subject-matter does or does not exist.” Wayside Church, 847 F.3d at 817

 (quoting Gentek Bldg. Prods., Inc., 491 F.3d at 330). The plaintiff has the burden

 of proving jurisdiction when subject matter jurisdiction is challenged. Rogers v.

 Stratton Indus., 798 F.2d 913, 915 (6th Cir. 1986). The court may allow

 “affidavits, documents and even a limited evidentiary hearing to resolve disputed

 jurisdictional facts.” Ohio Nat'l Life Ins. Co. v. United States, 922 F.2d 320, 325

 (6th Cir. 1990).

       Complaints must state “more than a bare assertion of legal conclusions to

 survive a motion to dismiss.” Horn v. Husqvarna Consumer Outdoor Products

 N.A., Inc., No. 12-CV-567, 2013 WL 693119, at *1 (S.D. Ohio Feb. 26, 2013)

 (citing Allard v. Weitzman, 991 F.2d 1236, 1240 (6th Cir. 1993)). A plaintiff's

 “[f]actual allegations must be enough to raise a right to relief above the speculative

 level.” Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 555 (2007).

    III.   Law & Argument

       A. Plaintiffs’ Remaining Claims Seek Declaratory Relief

       As a result of the Sixth Circuit’s opinion, Plaintiffs’ claims seeking

 injunctive relief have been dismissed. (ECF No. 142). On its face, the only claims

 remaining in Plaintiffs’ Complaint are the claims seeking Declaratory Relief for

 Violation of the Eight and Fourteenth Amendment in Counts I & II. (ECF No. 1,

                                           8
Case 2:20-cv-10949-LVP-PTM ECF No. 149 filed 08/19/20      PageID.3713    Page 9 of 28




 PageID# 60-62). All other claims seeking injunctive relief have been dismissed,

 and Plaintiffs’ Petition for Writ of Habeas Corpus has been dismissed, as the Sixth

 Circuit’s opinion is dipositive. (ECF No. 141 & 142). “It is, of course, well-

 established in this circuit that a declaratory judgment action cannot be used as a

 substitute for the statutory habeas corpus procedure.” Morton v. Avery, 393 F.2d

 138 (6th Cir. 1968); Scruggs v. Henderson, 380 F.2d 981 (6th Cir. 1967); Forsythe

 v. Ohio, 333 F.2d 678 (6th Cir. 1964); Braden v. 30th Judicial Circuit Court of

 Com. of Ky., 454 F.2d 145, 148 (6th Cir. 1972), rev'd and remanded sub

 nom. Braden v. 30th Judicial Circuit Court of Kentucky, 410 U.S. 484 (1973).

        All claims seeking declaratory relief by members of the “Class” and

 “Subclasses” as defined by the May 21, 2020 Order granting Plaintiffs’ Motion for

 Class Certification must be dismissed because all claims are moot or lack standing.

       B. All Claims By “Current” Inmates As Defined By The “Jail Class” And

          “Sub-Classes” Are Moot

       “The doctrines of standing and mootness are similar, but they are not the

 same.” City of Los Angeles v. Lyons, 461 U.S. 95, 109 (1983). Standing seeks to

 ensure the plaintiff has a “personal stake in the outcome of the controversy” at the

 outset of litigation. Baker v. Carr, 369 U.S. 186, 204 (1962). Mootness, on the

 other hand, “is akin to saying that, although an actual case or controversy once

                                          9
Case 2:20-cv-10949-LVP-PTM ECF No. 149 filed 08/19/20      PageID.3714     Page 10 of 28




  existed, changed circumstances have intervened to destroy standing.” In re: 2016

  Primary Election, 836 F.3d 584, 588 (6th Cir. 2016). The common refrain that

  mootness is just “standing set in a time frame” best captures the temporal

  distinction: standing applies at the sound of the starting gun, and mootness picks

  up the baton from there. See U.S. Parole Comm’n v. Geraghty, 445 U.S. 388, 397,

  100 S.Ct. 1202, 63 L.Ed.2d 479 (1980) (quoting Monaghan, Constitutional

  Adjudication: The Who and When, 82 Yale L.J. 1363, 1384 (1973)).

        In the instant action, on April 17, 2020 Plaintiffs filed a Complaint and

  alleged among a multitude of accusations that:

              “3. Understanding the dire need for immediate action,
              medical and public health experts have urged sweeping
              precautionary measures in everyday life to slow the
              spread of the virus. Yet the very steps they deem
              necessary—such as regular handwashing, sanitizing
              one’s environment, access to testing, prompt medical
              attention, and wearing protective gear—have been made
              impossible for the people confined in the Jail by the very
              officials responsible for their well-being.”

              “5. Given reports of at least 23 confirmed cases of
              COVID-19, an outbreak in the Jail is imminent and will
              cause death and devastation to countless lives, including
              the people jailed, the people who work in the jail, their
              families, and the public at large. The County and the
              people responsible for operating the Jail, however, have
              failed to adequately respond to the obvious and urgent
              threats posed by this growing pandemic. The over-800
              people confined in the Jail are forced to suffer

                                          10
Case 2:20-cv-10949-LVP-PTM ECF No. 149 filed 08/19/20      PageID.3715    Page 11 of 28




              unconstitutional conditions that blatantly deny them the
              precautions and protections necessary to mitigated
              against the risks of COVID-19.”

  (ECF No. 1, PageID# 3, 6).

  Simply put, Plaintiffs entire cause of action is based on the idea that inmates and

  pre-trial detainees at OCJ were not being provided a standard of care warranted

  under the Eighth and Fourteenth Amendments. On July 9, 2020, the Sixth Circuit

  vacated this Court’s Preliminary Injunction and held that “[O]ur conclusion that

  Plaintiffs are unlikely to succeed on the merits challenge is dispositive,

  because [o]ur cases warn that a court must not issue a preliminary injunction

  where the movant presents no likelihood of merits success. Cameron v.

  Bouchard, No. 20-1469, 2020 WL 3867393, at *8 (6th Cir. July 9, 2020); Wilson v.

  Williams, 961 F.3d 829, 843-45 (6th Cir. 2020).

        The Sixth Circuit held that based on the record the district court had

  misapplied the law and Defendants were not deliberately indifferent to the inmates

  at OCJ and “the steps that jail officials took to prevent the spread of COVID-19

  were reasonable. Cameron v. Bouchard, No. 20-1469, 2020 WL 3867393, at *7

  (6th Cir. July 9, 2020). Now, Plaintiffs want to proceed with a declaratory action

  against Defendants, even though the Sixth Circuit has deemed the conditions of

  confinement and the policies of OCJ to be constitutional. To be clear, Plaintiffs

                                          11
Case 2:20-cv-10949-LVP-PTM ECF No. 149 filed 08/19/20         PageID.3716     Page 12 of 28




  have asserted claims under 42 U.S.C § 1983 against Sheriff Bouchard in his

  official capacity and Oakland County. Thus, Plaintiffs have asserted a Monell

  claim against Oakland County alleging that the policies and customs of OCJ have

  deprived    Plaintiffs   of   their   Constitutional   rights:   “[L]ocal    governing

  bodies, therefore, can be sued directly under § 1983 for monetary, declaratory, or

  injunctive relief where, as here, the action that is alleged to be unconstitutional

  implements or executes a policy statement, ordinance, regulation, or decision

  officially adopted and promulgated by that body's officers.” Monell v. Dep't of Soc.

  Servs. of City of New York, 436 U.S. 658, 690 (1978).

        In the context of claims for declaratory relief, “a plaintiff must show that he

  is under threat of suffering ‘injury in fact’ that is concrete and particularized,”

  and that “threat must be actual and imminent, not conjectural or

  hypothetical.” Summers v. Earth Island Inst., 555 U.S. 488, 493 (2009). “[P]ast

  exposure to illegal conduct ... unaccompanied by any continuing, present adverse

  effects,” will not suffice to establish “a present case or controversy.” Lyons, 461

  U.S. at 102, 103 S.Ct. 1660 (quoting O’Shea v. Littleton, 414 U.S. 488, 495–96

  (1974)).

        “The federal courts have an ongoing obligation under Article III to limit

  their jurisdiction to cases that may actually affect the rights of the litigants.” Coal.

                                            12
Case 2:20-cv-10949-LVP-PTM ECF No. 149 filed 08/19/20       PageID.3717     Page 13 of 28




  for Gov't Procurement v. Fed. Prison Indus., Inc., 365 F.3d 435, 458 (6th Cir.

  2004). An actual controversy must exist, not just when the complaint is filed, but at

  all stages of the case. Campbell-Ewald Co. v. Gomez, 136 S. Ct. 663, 669 (2016),

  as revised (Feb. 9, 2016). “A case is moot when the issues presented are no longer

  ‘live’ or the parties lack a legally cognizable interest in the outcome.” Ford v.

  Wilder, 469 F.3d 500, 504 (6th Cir. 2006) (quoting Powell v. McCormack, 395

  U.S. 486, 496 (1969)). “Mootness results when events occur during the pendency

  of a litigation which render the court unable to grant the requested relief.” Carras

  v. Williams, 807 F.2d 1286, 1289 (6th Cir. 1986) (finding that plaintiff's attempt to

  enjoin state actors, including justices and judges, became moot when there was “no

  longer a state court proceeding from which to enjoin the named defendants'

  participation”). Once a case becomes moot, a district court no longer has

  jurisdiction over it and must dismiss it. Pettrey v. Enter. Title Agency, Inc., 584

  F.3d 701, 703 (6th Cir. 2009).

        A request for declaratory relief is moot unless “the facts alleged, under all

  the circumstances, show that there is a substantial controversy, between parties

  having adverse legal interests, of sufficient immediacy and reality to warrant the

  issuance of a declaratory judgment.” Preiser, 422 U.S. at 402 (quoting Maryland




                                           13
Case 2:20-cv-10949-LVP-PTM ECF No. 149 filed 08/19/20         PageID.3718    Page 14 of 28




  Casualty Co. v. Pacific Co., 312 U.S. 270, 273 (1941)) (internal quotation marks

  omitted).

        In Lyons, plaintiff sought to enjoin the Los Angeles Police Department

  (“L.A.P.D.”) from using chokeholds, which had caused several injuries and deaths

  during arrests, including injury to Lyons himself. Lyons, 461 U.S. at 97–98. The

  complaint alleged that the L.A.P.D.:

               pursuant to the authorization, instruction, and
               encouragement of Defendant City of Los Angeles,
               regularly and routinely apply these choke holds in
               innumerable situations where they are not threatened by
               the use of any deadly force whatsoever,” that numerous
               persons have been injured as the result of the application
               of the chokeholds, that Lyons and others similarly
               situated are threatened with irreparable injury in the form
               of bodily injury and loss of life, and that Lyons
               “justifiably fears that any contact he has with Los
               Angeles Police officers may result in his being choked
               and strangled to death without provocation, justification
               or other legal excuse.

  Id. at 98. Despite the allegations of widespread injury and even though the

  L.A.P.D. had previously used the chokehold against plaintiff, the Supreme Court

  nevertheless held that the future threat of injury was too speculative to support

  Lyons's standing to challenge the constitutionality of the department's use of

  chokeholds. Id. In reversing the Ninth Circuit's entry of an injunction prohibiting

  the use of chokeholds in certain situations, the Court stated:

                                            14
Case 2:20-cv-10949-LVP-PTM ECF No. 149 filed 08/19/20         PageID.3719     Page 15 of 28




                “Lyons has failed to demonstrate a case or controversy
                with the City that would justify the equitable relief
                sought. Lyons' standing to seek the injunction requested
                depended on whether he was likely to suffer future injury
                from the use of the chokeholds by police officers. Count
                V of the complaint alleged the traffic stop and choking
                incident five months before. That Lyons may have been
                illegally choked by the police on October 6, 1976,
                while presumably affording Lyons standing to claim
                damages against the individual officers and perhaps
                against the City, does nothing to establish a real and
                immediate threat that he would again be stopped for a
                traffic violation, or for any other offense, by an officer
                or officers who would illegally choke him into
                unconsciousness without any provocation or
                resistance on his part. The additional allegation in the
                complaint that the police in Los Angeles routinely apply
                chokeholds in situations where they are not threatened by
                the use of deadly force falls far short of the allegations
                that would be necessary to establish a case or controversy
                between these parties.”

  Id. at 105.

        Although the claims sought by the Plaintiff in Lyons were dismissed due to

  lack of standing, the arguments are the same. As explained above, the difference

  between standing and mootness is merely temporal. A Plaintiff must show an

  injury in fact to proceed in the context of claims for injunctive or declaratory relief.

  Summers, 555 U.S. at 493. The only difference is that here Plaintiffs claims

  became moot at a later stage in the litigation than they did in Lyons. “An actual




                                            15
Case 2:20-cv-10949-LVP-PTM ECF No. 149 filed 08/19/20         PageID.3720     Page 16 of 28




  controversy must exist, not just when the complaint is filed, but at all stages of the

  case.” Campbell-Ewald Co., 136 S. Ct. at 669.

        In Lyons, the Court held that Plaintiff failed to allege an injury in fact based

  on plaintiff’s allegation that he was likely to suffer future injury from the use of the

  chokeholds by police officers because he had previously suffered injury from the

  use of chokeholds. Lyons, 461 U.S. at 105. The Court held that although plaintiff

  may have been illegally choked by the police on October 6, 1976, a previous harm

  without any likelihood of present or future injury “does nothing to establish a

  real and immediate threat.” Id.

        The same logic applies to the instant action. Except here, Plaintiffs do not

  even have evidence of past injury in light of the Sixth Circuit’s opinion which

  determined that Plaintiffs’ had no like likelihood of success with respect to their

  constitutional claims. (ECF No. 141 & 142). Like in Lyons, the generalized

  assertion that OCJ’s policies will result in future injury is baseless and does not

  establish a real or immediate threat for which a cause of action may be premised.

  Plaintiffs fail to establish an injury in fact because the basis for their hypothetical

  injuries is a conjectural threat of future harm that their constitutional rights will be

  violated. The alleged threat of future harm is especially speculative (and futile) in

  light of the Sixth Circuit’s opinion. Plaintiffs’ cause of action simply cannot hold

                                            16
Case 2:20-cv-10949-LVP-PTM ECF No. 149 filed 08/19/20        PageID.3721    Page 17 of 28




  up in the face of the Sixth Circuit’s opinion that held Plaintiffs’ constitutional

  rights were not violated. In turn, Plaintiffs’ claims that an unconstitutional policy

  caused their rights to be violated is similarly baseless. Simply put, Plaintiffs’

  claims seeking declaratory relief have become moot, and this Court is unable to

  grant relief. Carras, F.2d 1286 (6th Cir. 1986). Therefore, this Court no longer has

  jurisdiction over Plaintiffs’ claims, and Plaintiffs’ claims must be dismissed.

  Pettrey, 584 F.3d at 703.

        C. All Claims Seeking Declaratory Relief Asserted by Class Representatives

           and Class Members That Have Been Released From Incarceration Are

           Moot

        Even if Plaintiffs can show that their claims are not moot, the claims of

  inmates that have been released should be dismissed. In Dellis v. Corr. Corp. of

  Am., Plaintiff alleged an Eight Amendment claim based on the deprivation of

  water. Dellis v. Corr. Corp. of Am., 257 F.3d 508, 512 (6th Cir. 2001). The Court

  found that Plaintiff pleaded facts which if proven would entitle him to monetary

  damages. Id. With regard to Plaintiff’s claims for injunctive and declaratory relief,

  the Court held that “Plaintiff also requested injunctive and declaratory relief in his

  complaint; however, because he is no longer incarcerated in either Hardeman

  County Correctional Facility or Whiteville Correctional Facility, these

                                           17
Case 2:20-cv-10949-LVP-PTM ECF No. 149 filed 08/19/20       PageID.3722     Page 18 of 28




  prayers for relief are moot. Dellis v. Corr. Corp. of Am., 257 F.3d 508, 510 (6th

  Cir. 2001); See Kensu v. Haigh, 87 F.3d 172, 175 (6th Cir.1996).

        In Sumpter v. Wayne County, Plaintiff sought injunctive and declaratory

  relief against the Wayne County Jail and its group strip search policies. Sumpter v.

  Wayne Cty., 868 F.3d 473, 490 (6th Cir. 2017). Plaintiff claimed she was subjected

  to four separate strip searches as an inmate in the Wayne County Jail between

  October and November 2012. Id. at 491. However, Plaintiff left the jail in

  November 2012. Id. The Sixth Circuit affirmed the district court’s grant of

  summary judgment and deemed Plaintiff’s claims for injunctive and declaratory

  relief as moot. Id. The Court reasoned that “we can only speculate as to whether

  she will ever return. At this juncture, we must assume that plaintiff will conduct

  [her] activities within the law and so avoid ... exposure to the challenged course of

  conduct.” Id.;O’Shea, 414 U.S. at 497, 94 S.Ct. 669.

        In the instant action, named Plaintiffs Jamaal Cameron, Richard Briggs, Raj

  Lee, and Matthew Saunders have been released. Jamaal Cameron was released on

  July 5, 2020. Richard Briggs was released on July 29, 2020. Raj Lee was released

  on July 1, 2020, and Matthew Saunders was released on April 28, 2020. Because

  the above-named Plaintiffs are no longer incarcerated, their claims for declaratory

  relief are moot. Dellis, 257 F.3d at 510; See Kensu, 87 F.3d at 175; Sumpter, 868

                                           18
Case 2:20-cv-10949-LVP-PTM ECF No. 149 filed 08/19/20           PageID.3723     Page 19 of 28




  F.3d at 490-91. Additionally, all inmates previously incarcerated and subsequently

  released should be dismissed for the same reason. Therefore, this Court no longer

  has jurisdiction over Plaintiffs’ claims, and Plaintiffs’ claims must be dismissed.

  Pettrey, 584 F.3d at 703.

         D. All Claims By “Future” Inmates As Defined By The “Jail Class” And

             “Sub-Classes” Lack Standing

         All “future persons detained during the course of the COVID-19 pandemic”

  as defined in the “Jail Class” and all “future persons detained at the Oakland

  County Jail during the course of the COVID-19 pandemic” as defined in the “Pre-

  Trial Subclass” and the Post-Conviction Subclass” lack standing to pursue

  declaratory relief. (ECF No. 94, PageID# 3059).

         It is well settled that, at the outset of litigation, class representatives without

  personal standing cannot predicate standing on injuries suffered by members of the

  class but which they themselves have not or will not suffer. Rosen v. Tennessee

  Com'r of Fin. & Admin., 288 F.3d 918, 928 (6th Cir. 2002); Warth v. Seldin, 422

  U.S. 490, 501 (1975) (“the plaintiff still must allege a distinct and palpable injury

  to himself, even if it is an injury shared by a large class of other possible

  litigants.”).




                                             19
Case 2:20-cv-10949-LVP-PTM ECF No. 149 filed 08/19/20       PageID.3724     Page 20 of 28




        Plaintiffs will argue that the class had already been certified by this Court

  and found to have standing. It is true this Court proceeded on Plaintiffs’ claims for

  injunctive relief. However, the Sixth Circuit’s opinion is dispositive of Plaintiffs’

  claims seeking injunctive relief and Petition for Habeas Corpus. Cameron v.

  Bouchard, No. 20-1469, 2020 WL 3867393, at *8 (6th Cir. July 9, 2020). Simply

  put, any hypothetical class member lacks standing because they do not have an

  injury in fact and the named Plaintiffs that represent their rights never had an

  injury in fact. Summers, 555 U.S. at 493; Rosen, 288 F.3d at 931. Supreme Court

  precedent is explicitly clear that to pursue a declaratory action, a plaintiff cannot

  assert conjectural or hypothetical injuries. Rosen, 288 F.3d at 931. Therefore, these

  hypothetical class members lack standing and their “future” claims must be

  dismissed. Id. Moreover, the named Plaintiffs cannot sue to enforce the rights of

  the unnamed future class members because they never satisfied Article III’s case

  and controversy requirement to enforce their own rights. Rosen, 288 F.3d at 931.

        E. The Facts and Circumstances That Plaintiffs’ Complaint Was Premised

           Have Changed

        Plaintiffs filed their Complaint on April 17, 2020. (ECF No. 1). Plaintiffs

  asserted in their Complaint that the COVID-19 pandemic was “especially grave in

  the state of Michigan, which currently ranks third in the country for coronavirus-

                                           20
Case 2:20-cv-10949-LVP-PTM ECF No. 149 filed 08/19/20        PageID.3725    Page 21 of 28




  related death.” (ECF No. 1, PageID# 1-2). “The State’s chief medical officer, Dr.

  Joneigh Khaldun, declared during a press conference on April 6, 2020 that state

  hospitals are overwhelmed because there are no signs that the rate of infection is

  slowing down.” (ECF No. 1, PageID# 2). Plaintiffs also asserted that:

              “3. Understanding the dire need for immediate action,
              medical and public health experts have urged sweeping
              precautionary measures in everyday life to slow the
              spread of the virus. Yet the very steps they deem
              necessary—such as regular handwashing, sanitizing
              one’s environment, access to testing, prompt medical
              attention, and wearing protective gear—have been made
              impossible for the people confined in the Jail by the very
              officials responsible for their well-being.”

              “5. Given reports of at least 23 confirmed cases of
              COVID-19, an outbreak in the Jail is imminent and will
              cause death and devastation to countless lives, including
              the people jailed, the people who work in the jail, their
              families, and the public at large. The County and the
              people responsible for operating the Jail, however, have
              failed to adequately respond to the obvious and urgent
              threats posed by this growing pandemic. The over-800
              people confined in the Jail are forced to suffer
              unconstitutional conditions that blatantly deny them the
              precautions and protections necessary to mitigated
              against the risks of COVID-19.”

  (ECF No. 1, PageID# 3, 6).

        Four months later, Michigan ranks eighteenth in COVID-19 cases and ninth

  in    COVID-19       related    deaths.        (Reported   Cases    and      Deaths,


                                            21
Case 2:20-cv-10949-LVP-PTM ECF No. 149 filed 08/19/20      PageID.3726    Page 22 of 28




  https://www.cnn.com/interactive/2020/health/coronavirus-us-maps-and-cases/,

  figures based on data from Johns Hopkins University Center for Systems Science

  and Engineering). Four months later, sufficient bed occupancy is available in every

  health system/hospital in Michigan. (Statewide Available PPE and Bed Tracking,

  Patient Census as of 08/17/20, https://www.michigan.gov/coronavirus). Four

  months later, an imminent outbreak did not occur and “death and devastation to

  countless lives” did not occur within OCJ. In fact, not a single inmate has been

  hospitalized or died from COVID-19. (Exhibit A, Warren Affidavit). As of August

  19, 2020, OCJ has not had a positive COVID-19 diagnosis by an inmate who did

  not arrive at OCJ as covid-positive since May 12, 2020. (Exhibit A). OCJ has

  performed over two-thousand tests for COVID-19. (Exhibit A).

         Defendants present this information solely to show that relative to the

  beginning of the pandemic, the number of daily cases, deaths, and percentage of

  hospital bed occupancy in the state of Michigan has improved. The imminent

  devastation and outbreak that was supposed to occur in OCJ as alleged in

  Plaintiffs’ Complaint did not happen.

        Without taking into consideration the Sixth Circuit’s Opinion which held

  that Plaintiffs’ constitutional rights have not been violated, common sense

  demonstrates that the policies implemented at OCJ have been working and are

                                          22
Case 2:20-cv-10949-LVP-PTM ECF No. 149 filed 08/19/20         PageID.3727   Page 23 of 28




  continuing to work in preventing a COVID-19 outbreak. Similarly, the data

  supports the Sixth Circuit’s determination that Defendants’ actions were

  “reasonable.” Cameron v. Bouchard, No. 20-1469, 2020 WL 3867393, at *7 (6th

  Cir. July 9, 2020). Plaintiffs have no legal basis to continue this litigation because

  their claims lack standing and are moot.

        WHEREFORE, Defendants, MICHAEL BOUCHARD and OAKLAND

  COUNTY, respectfully request this Honorable Court to grant its Motion to

  Dismiss and dismiss Plaintiffs’ Complaint with prejudice.



                                   Respectfully submitted,

                                   POTTER, DeAGOSTINO, O’DEA & CLARK


                                   s/ STEVEN M. POTTER (P33344)
                                   s/ ROBERT C. CLARK (P76359)
                                   s/ TREVOR S. POTTER (P84253)
                                   Attorneys for Defendants
                                   2701 Cambridge Court, Suite 223
                                   Auburn Hills, Michigan 48326
                                   (248) 377-1700
  Dated: August 19, 2020           spotter@potterlaw.com
                                   rclark@potterlaw.com
                                   tpotter@potterlaw.com




                                             23
Case 2:20-cv-10949-LVP-PTM ECF No. 149 filed 08/19/20                           PageID.3728         Page 24 of 28




                                        CERTIFICATE OF SERVICE

        I hereby certify that on August 19, 2020, I electronically filed the foregoing paper with the Clerk
        of the Court using the ECF system which will send notification of such filing to the attorneys of
        record, and I hereby certify that I have mailed by United States Postal Service the paper to the
        following non-ECF participants: N/A.

                                           /s/ STEVEN M. POTTER (P33344)
                                           Attorney for Defendants
                                           2701 Cambridge Court, Suite 223
                                           Auburn Hills, Michigan 48326
                                           (248) 377-1700
                                           spotter@potterlaw.com




                                                        24
Case 2:20-cv-10949-LVP-PTM ECF No. 149 filed 08/19/20   PageID.3729   Page 25 of 28




                               EXHIBIT A
Case 2:20-cv-10949-LVP-PTM ECF No. 149 filed 08/19/20        PageID.3730    Page 26 of 28




                        UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF MICHIGAN
                             SOUTHERN DIVISION

  JAMAAL CAMERON; RICHARD
  BRIGGS; RAJ LEE; MICHAEL
  CAMERON; MATTHEW
  SAUNDERS, individually and on
  behalf of all others similarly situated,
                                                      Case 2:20-cv-10949-LVP-MJH
          Plaintiffs,

  v.

  MICHAEL BOUCHARD, in his
  official capacity as Sheriff of Oakland
  County and OAKLAND
  COUNTY, MICHIGAN,

          Defendants.


                        AFFIDAVIT OF VICKI-LYN WARREN

          VICKI-LYN WARREN, being first duly sworn, deposes and states:


       1. That this Affidavit is made of my own personal knowledge and that if I am

          sworn to testify, I can give competent testimony of my own personal

          knowledge in support of each paragraph of this Affidavit.

       2. That I have been employed by Wellpath since March 1, 2012. Wellpath is an

          outside contractor for the Oakland County Sheriff’s Office. Wellpath provides

          medical and dental services for the inmate population at the Oakland County




                                             1
Case 2:20-cv-10949-LVP-PTM ECF No. 149 filed 08/19/20       PageID.3731    Page 27 of 28




        Jail. At all times relevant to the instant action I have worked as the Health

        Services Administrator for the Oakland County Jail since 2014.

     3. That no inmates have been hospitalized or died from COVID-19.

     4. That the Oakland County Jail has performed over two-thousand tests for

        COVID-19.

     5. That the testing and quarantine policies implemented at the Oakland County

        Jail have not changed since they were implemented prior to the filing of this

        lawsuit.

     6. That since May 12, 2020, two inmates were diagnosed as covid-positive on

        May 18, 2020 and August 13, 2020 upon arrival at the Oakland County Jail

        and were immediately entered into negative pressure cells.

     7. That as of August 19, 2020, no inmate has tested positive for COVID-19 since

        May 12, 2020, excluding the two inmates identified in Paragraph 6 that tested

        positive upon arrival.


     I declare under penalty of perjury, under 28 U.S.C. § 1746, that the foregoing is

     true and correct.


                                        Further, Affiant sayeth not.

     Dated: August 19, 2020             /s/Vicki-Lyn Warren
                                        VICKI-LYN WARREN
                                        *consent for signing given telephonically


                                           2
Case 2:20-cv-10949-LVP-PTM ECF No. 149 filed 08/19/20       PageID.3732    Page 28 of 28




  Due to the COVID-19 pandemic, it was not possible to obtain a written signature
  on the above Affidavit. I am an attorney admitted to the Eastern District of
  Michigan. On August 18, 2020, I personally spoke with VICKI-LYN WARREN
  and read this Affidavit to her. VICKI-LYN WARREN told me that the information
  in the above Affidavit is true and gave me verbal consent to sign on her behalf.



  I declare under penalty of perjury, under 28 U.S.C. § 1746, that the foregoing is
  true and correct.

                                         /s/Trevor S. Potter (P84253)
                                         Trevor S. Potter (P84253)
                                         Attorney for Defendants




                                           3
